{¶ 1} I concur with Judge Edward's analysis and disposition of appellant's First Assignment of Error.
 {¶ 2} I respectfully dissent from the majority's analysis and disposition of appellant's Second Assignment of Error. Pursuant to my previous decisions in Fish v. Ohio Cas. Ins. Co., Stark App. No. 2003CA00030 and Fish v. Cas. Ins. Co., Stark App. No. 2003CA00041, I would find that appellees are not legally entitled to recover as they failed to bring a wrongful death action within two years of the date of Eleni's death.
 {¶ 3} I respectfully dissent from Judge Edward's analysis and disposition of appellant's Third Assignment of Error. I would find that since Veneta Lalli is not entitled to UM/UIM coverage under either the commercial general liability coverage part of the Westfield policy or the commercial auto coverage part of the Westfield policy, Veneta Lalli is not entitled to coverage under the commercial umbrella coverage part of the Westfield policy since it is form following.